ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“beamlet generating arrangement” in claims 52 and 57;
“beam path splitting arrangement” in claims 52 and 57;
“electrostatic lens arrangement” in claim 54;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 52-54, 61, 63, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0151711 A1 [Frosien].

Regarding Claim 52:
Frosien teaches an electron microscopy system for inspection of an object (para 2, Fig. 14), comprising: 
a beamlet-generating arrangement comprising at least one electron source and a multi-aperture plate and configured to generate a plurality of primary electron beamlets (Fig. 14 (133)), wherein a number of the primary electron beamlets is greater than 25 (paras 103-104 consider any number of beamlets, and specifically disclose examples including 10x3, 15x3, 10x5, etc); 
a primary electron beam path configured to direct the plurality of primary electron beamlets onto an object arranged in an object plane of the electron microscopy system (as demonstrated in Fig. 14 from source to sample); 
a secondary electron beam path configured to supply a plurality of secondary electron beamlets from the object plane to a detector (as demonstrated in Fig. 14 from sample to detector (918)), the secondary electron beam lets emanating from a surface of the object arranged in an object plane (see fig. 14); 
an objective lens arrangement configured to focus the primary electron beamlets in the object plane (Fig. 14 (134)), 
wherein the objective lens is traversed by the primary electron beam path and the secondary electron beam path (as shown in Fig. 14), 
wherein the objective lens arrangement comprises a first magnetic pole piece having an inner portion defining a bore (Fig. 11 (15)); and 
a beam path splitting arrangement (interpreted in accordance with instant PgPub para 163 to be a magnetic deflector) provided in the primary electron beam path between the beamlet generating arrangement and the objective lens arrangement and in the secondary electron beam path between the objective lens arrangement and the detector (Fig. 14 shows the beams splitting at the location specified).

However, the embodiment of Frosien specified fails to show that a lower portion of the beam path splitting arrangement is integrated within the bore defined by the inner portion of the first magnetic pole piece of the objective lens. The embodiment of Frosien represented by Fig. 5 shows a beam splitting element (515), in particular a magnetic deflection coil, that is integrated within a bore of the pole piece of an objective lens (525). As can be seen in Fig. 5, this coil has the effect of redirecting the secondary electron beam towards a sector for analysis.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the bore integrated  magnetic beam separator deflection coil of Frosien Fig. 5 (515) to deflect the secondary electron beam of Frosien Fig. 14 to sector (425) thereof. This would have been an obvious modification because it has been held that rearranging parts involves only routine skill in the art, In re Japikse 86 USPQ 70. Furthermore, such a modification would achieve the deflection of the secondary beam that is shown in Fig. 14, but left unexplained.


Regarding Claim 53:
Frosien teaches the electron microscopy system according claim 52, wherein the objective lens arrangement further comprises a second magnetic pole piece, a first excitation coil and a power supply (paras 107-108) connected to the first excitation coil for generating a focusing magnetic field having a focusing effect on the primary electron beamlets (paras 107-108). 

Regarding Claim 54:
Frosien teaches the electron microscopy system according to claim 52, wherein the objective lens arrangement further comprises an electrostatic lens arrangement (para 108). 

Regarding Claim 61:
Frosien teaches the electron microscopy system according to claim 52, but fails to specify a field lens designed such that an angle of incidence of each primary electron beamlet incident on the object plane deviates from a direction of an optical axis of the objective lens by not more than between -10 mrad and +10 mrad.
Optimizing the angle of incidence of the beamlets is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Frosien demonstrates angles of incidence as a variable which achieves the recognized result of controlling the interaction of the beamlet with the sample. See e.g. Fig. 13, wherein beamlets are controlled by focus and deflection to strike preferred locations. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the angle of incidence of the beamlets such that  they deviate from a direction of an optical axis of the objective lens by not more than between -10 mrad and +10 mrad. This would have been obvious since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 63:
Frosien teaches the electron microscopy system according to claim 52, wherein the secondary electron beam path is configured to generate an intermediate image of the object plane (as shown in Figs. 7 and 8).

Regarding Claim 64:
Frosien teaches the electron microscopy system according to claim 52, wherein the bore defined by the inner portion of the first magnetic pole piece is a single bore traversed by the plurality of primary electron beamlets (as shown in Figs 14, 11, and 13).

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0151711 A1 [Frosien] in view of US 2005/0263715 A1 [Nakasuji].

Regarding Claim 55:
Frosien teaches the electron microscopy system according to claim 54, further comprising: an object mount for mounting the object such that a surface of the object is disposed in the object plane (stage (136)). However, Frosien fails to teach a voltage supply connected to the object mount and configured to supply a voltage to the object mount such that the primary electrons experience a decelerating field and such that a landing energy of primary electrons incident on the object is below 3000 eV. 
Nakasuji teaches an electron microscopy system (abstract) wherein a voltage supply connected to the object mount and the sample (para 257) such that the primary electrons experience a decelerating field and such that a landing energy of primary electrons incident on the object is below 3000 eV (para 176). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the above landing energy control of Nakasuji into Frosien since Frosien already dictates decelerating electrons prior to their impact on the specimen (para 112).


Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0151711 A1 [Frosien] in view of US 2002/0074495 A1 [Notte].

Regarding Claim 62:
Frosien teaches the electron microscopy system according to claim 52, but fails to teach the system further comprising: at least one of a cooling arrangement and a heating system; a temperature sensor; and a control unit configured control the at least one of the cooling arrangement and the heating system based on an output of the temperature sensor to keep the pole pieces at a constant temperature. 
Notte teaches an electron microscopy lens system (Fig. 6a) comprising a cooling arrangement (paras 47, 53); a temperature sensor (Fig. 6a (118)); and a control unit configured control the cooling arrangement based on an output of the temperature sensor to keep the pole pieces at a constant temperature (para 92).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted temperature control elements of Notte to Frosien. One would have been motivated to do so in order to mitigate the deleterious effects of temperature variation in the objective lens of the system. 


Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
The objections of record are withdrawn in light of applicant’s amendments. 
Applicant argues that adding the splitting deflectors of Frosien to the objective lens of the same would require removing electrodes from the objective lens, since these lenses would occupy the same space. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The totality of the teaching of Frosien is that some type of beam splitting and separation occurs in the objective lens. This is apparent in that the secondary electron beam leaves the objective lens along an axis separated from the primary beam. Thus, the suggestion of integrating the deflector of Fig. 5 into the objective lens is less a modification of the disclosed structure, and more an educated guess as to how one might achieve the result already presented in Fig. 14. Accordingly, Frosien suggests such an approach, and the not-to-scale schematics therein do not dissuade one of ordinary skill in the art from speculating as to what hidden mechanism provides demonstrated effects. 

Allowable Subject Matter
Claims 57-59 are allowed.
Claims 56 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
EXAMINER PURINTON is no longer working on this application. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881